                                                                                     INc[ ILE D
                                                                                U.S. DtSTR~~l<'S OFF/CE
CNR
F. #2019R                                                                       *            COURT E.D.N y
                                                                                     JUN 06 2019          ..
UNITED STATES DISTRICT COURT                                                LONG ISLAND
                                                                                                OFFICE
                                                                                                          *
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                                 COMPLAINT

            - against -                                  (8 U.S.C. § 1326(a))

GASPAR LOPEZ,
  also known as "Oswaldo Hernandez,"
  "Juan Lopez," "Jonathon Perez,"
  and "Jhonatthan Zuniga Lopez,"

                          Defendant.

---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

               DENNIS CARROLL, being duly sworn, deposes and states that he is a

Deportation Officer with the United States Immigration and Customs Enforcement, duly

appointed according to law and acting as such.

       On or about April 21, 2019, within the Eastern District of New York and elsewhere,

the defendant GASP AR LOPEZ, also known as "Oswaldo Hernandez," "Juan Lopez,"

"Jonathon Perez," and "Jhonatthan Zuniga Lopez," an alien who had previously been

deported from the United States, was found in the United States, without the Secretary of the

United States Department of Homeland Security having expressly consented to such alien's

applying for admission.

               (Title 8, United States Code, Sections 1326(a))
                                                                                                2

               The source of your deponent's information and the grounds for his/her belief

are as follows: 1

               1.     I am a Deportation Officer with the United States Immigration and

Customs Enforcement ("ICE") and have been involved in the investigation of numerous

cases involving the illegal reentry of aliens. I am familiar with the facts and circumstances

set forth below from my participation in the investigation; my review of the investigative

file, including the defendant's criminal history record; and from reports of other law

enforcement officers involved in the investigation.

               2.     On or about May 22, 1996, the defendant GASP AR LOPEZ, also

known as "Oswaldo Hernandez," "Juan Lopez," "Jonathon Perez," and "Jhonatthan Zuniga

Lopez," was arrested in Nassau County (using the name "Oswaldo Hernandez") for

operating a motor vehicle while intoxicated, in violation of New York Vehicle and Traffic

Law ("YTL") §1192(2). On or about August 20, 1996 a bench warrant was issued for

LOPEZ.

               3.    On or about November 27, 1997, the defendant GASPAR LOPEZ, also

known as "Oswaldo Hernandez," "Juan Lopez," "Jonathon Perez," and "Jhonatthan Zuniga

Lopez," was arrested in Nassau County (using the name "Juan Lopez") for operating a motor

vehicle while intoxicated, in violation of YTL §1192(2). On or about December 29, 1997 a

bench warrant was issued for LOPEZ.




               Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
                                                                                               3

               4.     On or about January 11, 1998, the defendant GASPAR LOPEZ, also

known as "Oswaldo Hernandez," "Juan Lopez," "Jonathon Perez," and "Jhonatthan Zuniga

Lopez," was arrested in Nassau County (using the name "Jonathon Perez") for operating a

motor vehicle while intoxicated, in violation ofVTL §1192(2). On or about January 21,

1998, a bench warrant was issued for LOPEZ.

               5.     On or about October 2, 1998, the defendant GASPAR LOPEZ, also

known as "Oswaldo Hernandez," "Juan Lopez," "Jonathon Perez," and "Jhonatthan Zuniga

Lopez," was arrested in Nassau County (using the name "Gaspar Lopez") for operating a

motor vehicle while intoxicated, in violation ofVTL §1192(2). On or about January 21,

1998 a bench warrant was issued for LOPEZ. On or about December 14, 1998, LOPEZ

pleaded guilty to driving while ability impaired with 2 or more prior convictions, in violation

of VTL 1192( 1) and sentenced to a conditional discharge. On April 13, 1999, a bench

warrant was issued for LOPEZ.

              6.      On or about January 16, 2000, the defendant GASPAR LOPEZ, also

known as "Oswaldo Hernandez," "Juan Lopez," "Jonathon Perez," and "Jhonatthan Zuniga

Lopez," was arrested in Nassau County (using the name "Gaspar Lopez") for operating a

motor vehicle while intoxicated, in violation of VTL § 1192(2)r and also returned on the

outstanding bench warrants. On or about April 5, 2000, LOPEZ pleaded guilty to (1)

violation of VTL 1192( 1) in satisfaction of the 1996 drunk driving arrest, (2) violation of

VTL 1192(1) in satisfaction of the 1997 drunk driving arrest, (3) violation ofVTL 1192(2) in

satisfaction of the January 1998 drunk driving arrest, and (4) violation of VTL 1192(2) in

satisfaction of the January 2000 drunk driving arrest. Also on or about April 5, 2000,

LOPEZ was also resentenced on the October 1998 drunk driving arrest.
                                                                                               4


               7.     On or about October 18, 2000, the defendant GASPAR LOPEZ, also

known as "Oswaldo Hernandez," "Juan Lopez," "Jonathon Perez," and "Jhonatthan Zuniga

Lopez," was deported from the United States to Guatemala, where LOPEZ is a citizen. On or

about May 6, 2006, LOPEZ was arrested in Arizona by the United States Border Patrol and

expeditiously removed from the United States on May 19, 2006. On or about July 1, 2011,

LOPEZ was found back in the United States. On or about April 20, 2017, LOPEZ was

removed from the United States for the third time.

              8.      On or about April 21, 2019, the defendant GASPAR LOPEZ, also

known as "Oswaldo Hernandez," "Juan Lopez," "Jonathon Perez," and "Jhonatthan Zuniga

Lopez," was arrested in Nassau County (using the name "Jhonatthan Zuniga Lopez") for

felony aggravated unlicensed operation of a motor vehicle, in violation of VTL 511 (3 ), and

drunk driving, in violation ofVTL 1192(2) and (3). On or about April 30, 2019, a

fingerprint comparison was conducted using the fingerprints taken from LOPEZ at the time

of his 2000 deportation, his 2006 deportation, his 2017 deportation and his April 21, 2019

arrest, which indicated that the fingerprints were made by the same person, to wit: LOPEZ.

              9.      On or about June 6, 2019, the defendant GASPAR LOPEZ, also known

as "Oswaldo Hernandez," "Juan Lopez," "Jonathon Perez," and "Jhonatthan Zuniga Lopez,"

was arrested (using the name "Jhonatthan Zuniga Lopez") by members of the United States

Marshals NY/NJ Regional Fugitive Task Force in Freeport, New York on probable cause of

illegally reentering the United States after deportation. 2 Additionally, fingerprints taken




2
      Members of the Task Force were initially able to identify LOPEZ from the
photograph on his rap sheet.                                        ·
                                                                                            5

incident to the defendant's arrest on June 6, 2019 matched the fingerprint comparison

analysis conducted on or about April 30, 2019.

               I 0.   A search of immigration records has revealed that there exists no

requests by the defendant GASPAR LOPEZ, also known as "Oswaldo Hernandez," "Juan

Lopez," "Jonathon Perez," and "Jhonatthan Zuniga Lopez," for permission from either the

United States Attorney General or the Secretary of the Department of Homeland Security to

re-enter the United States after his deportation.

               WHEREFORE, your deponent respectfully requests that the defendant

GASPAR LOPEZ, also known as "Oswaldo Hernandez," "Juan Lopez," "Jonathon Perez,"




Sworn to before me this
'- day of June, 2019



'It.HE HONORABLE GARY R. BROWN
                             -,
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
